PALLADINO, Judge.
Thomas N. Shiomos (Shiomos) appeals from an order of the Administrative Office of Pennsylvania Courts (AOPC) which terminated Shiomos’ medical insurance coverage as of January 5, 1989. Shiomos did not argue the merits of this case, admitting that this case is controlled by our opinions in Shiomos v. State Employes’ Retirement Board, 128 Pa.Commonwealth Ct. 39, 562 A.2d 969 (1989) petition for allowance of appeal granted, 524 Pa. 636, 574 A.2d 76 (1990) (Shiomos I) and Shiomos v. State Employes’ Retirement Board, 132 Pa.Commonwealth Ct. 379, 572 A.2d 1311 (1990) {Shiomos II). For the reasons set forth in Shiomos I and Shiomos II, we affirm the order of the AOPC.
ORDER
AND NOW, April 2, 1990, the order of the Administrative Office of Pennsylvania Courts in the above-captioned matter is affirmed.
CRUMLISH, Jr., President Judge, did not participate in the decision in this case.
McGINLEY, J., dissents.